DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Previous Rejections
Applicant’s arguments, filed 01 March 2021, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application. 	

Claim Status
Claims 6-12, 16, 18-19, 23-25, 30-31, 33-38, 40-42, and 44-50 are cancelled.

Claims 15, 20-23, 26-29, 32, 39, and 43 are withdrawn.
Claims 1-5, 13, and 14 are examined on the merits in this prosecution.

CLAIM REJECTIONS

Obviousness Rejection
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1-5, 13, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kemp (US 5,106,949; of record), in view of Wiercinski (US 2006/0135921 A1; of record) and Delgado (Tissue Engineering: Part B, Volume 21, Number 3, 2015, 298-313; of record).
Kemp teaches collagen compositions in the form of a gel and methods of preparing such compositions (Abstract; col 6:47). Kemp teaches the collagen is extracted into a weak acid solution (col 2: 5-7). 
For claim 2, Kemp teaches the collagen source as bovine tendon and the collagen to be 90-99% Type I collagen (col 5, Table IV). 
For claim 5, Kemp teaches the weak acid may be acetic acid, citric acid, or formic acid.
Kemp does not teach a concentration of collagen of greater than 5 gm/mL as recited in claims 1 and 3. Kemp also does not teach a linking agent comprising ribose and/or riboflavin.
Wiercinski and Delgado teach the missing elements of Kemp.
Wiercinski teaches collagen gels that can be formed into a tissue matrix (pg 10, [0197]-[0199]). Wiercinski teaches the methods for the preparation of the castable gels requires a collagen concentration of from 1 mg/mL to 50 mg/mL, and acid concentration of from 0.5% to 5% by weight. (pg 14, [0256]), overlapping the amounts of each element, as recited in claims 1, 3, and 4, respectively. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists. MPEP 2144.05 (I).  
Wiercinski teaches that collagen concentration is expected to have an effect on porosity reduction upon wetting (pg 8, [0171]). As such, the firmness of the product is influenced by the collagen concentration.
Kemp teaches obtaining the collagen source, mincing, washing the collagen, extracting with weak acid, precipitating the collagen from solution, collecting by filtration or centrifugation, and sterilization (e.g. col 3: 55 to col 4: 40). Kemp further teaches a desalting step in which the liquid phase is removed from precipitated collagen (e.g. col 3: 26-29).

As such, regarding each of the recited functional limitations, as the composition of Kemp, in view of Wiercinski, appears to overlap with the claimed composition, the skilled artisan would have expected that the composition of Kemp, in view of Wiercinski, would have had the same properties with regard to gelation time, being a liquid under shear stress of about 15 Pa to about 100 Pa, and remaining solid during gelation under hydrostatic pressure of about 30 Pa to about 120 Pa as that which is instantly claimed. Something which is old (e.g. the composition of Kemp, in view of Wiercinski) does not become patentable upon the discovery of one or more new properties, and this feature need not have been recognized at the time of the invention. See MPEP 2112(I & II). As set forth in Spada, "When the claimed compositions are not novel they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in the prior art."  In re Spada, 911 F .2d 705, 709, (Fed. Cir. 1990). 
It would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include collagen in a concentration of at least 5 mg/mL in a biogel composition. A person of ordinary skill would have been motivated to choose collagen in a concentration of at least 5 mg/mL in a biogel composition in the bio gel composition of Kemp because Wiercinski teaches that the concentration of collagen affects the properties of the 
Furthermore, it would have been obvious for a person of ordinary skill in the art, before the effective filing date of the claimed invention, to include ribose and/or riboflavin as cross-linking agents for collagen in a medical device. A person of ordinary skill would have been motivated to choose ribose and/or riboflavin as a cross-linking agent for collagen in the medical application of Kemp since Delgado teaches cross-linking of collagen with ribose and/or riboflavin as a means of controlling the mechanical properties and degradation rate of collagen in a medical application.

Examiner’s Reply to Attorney Arguments
The remarks of 03 March 2021 have been fully considered.  However, claims 1-5, 13, and 14 stand rejected under 35 U.S.C. § 103 as unpatentable over Kemp, Wiercinski, and Delgado.
The applicant argues one of ordinary skill in the art would not have had any motivation to combine the cited references in the manner relied upon for the rejection, let alone with any reasonable expectation of success in achieving the claimed bio gel compositions. The applicant argues that Wiercinski’s collagen gels are physically, not chemically, cross-linked, and alleges that Wiercinski discourages the use of chemical cross-linking agents because “such agents are 
The Examiner acknowledges the arguments presented, but does not consider them persuasive. Wiercinski teaches typical chemical cross-linking agents include toxic agents such as glutaraldehyde, formaldehyde and like aldehydes; diisocyanates; epoxides; and carbodiimide hydrochlorides ([0007]). These agents are well-known in the art, as stated by Wiercinski. As is set forth in the rejection above, while Wiercinski does not teach non-toxic chemical cross-linking agents such as the naturally-occurring ribose and riboflavin (Vitamin B2), these species of non-toxic cross-linking agents are taught by the prior art of Delgado. Therefore, Wiercinski’s teaching of difficulty of resorption would not be in reference to ribose and riboflavin cross-linked collagen since these species are not explicitly taught by Wiercinski. 
The applicant argues that while Delgado teaches several chemical cross-linking agents that are “commonly used” for collagen gels, Delgado is quick to note their adverse effects in collagen gels. 
The applicant further argues that Delgado teaches away from using particular cross-linking agents recited in amended claim 1, and cites the statement: “ribose has also been used commercially to cross-link collagen sponges for guided bone regeneration. This material has demonstrated prolonged degradation, limited cell integration and vascularization, and to induce the presence of macrophages and FBGCs around the material for 24 weeks.” 
®, is available for use as a bone substitute. This material, as set forth by the evidentiary art of Sommer (“Better teeth and fewer wrinkles: Israeli technology puts collagen to work,” available on the internet 04-10-2005), was cleared by the FDA in 2000.
As discussed in MPEP 2123(II): 
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."

It is further noted that while applicant argues that Delgado’s teaching of potential disadvantages of collagen cross-linked with ribose would allegedly teach away from this composition, Delgado also teaches riboflavin as a collagen cross-linking agent and does not teach or suggest any disadvantages of riboflavin as a cross-linking agent for collagen.  

CONCLUSION
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P COHEN whose telephone number is (571)270-7402. The examiner can normally be reached on M-Th 8:30-5:30; F 9-4.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on (571)272-0580. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 

/MICHAEL P COHEN/Primary Examiner, Art Unit 1612